      
      
      
      

1

2

3

4

5

6
                             UNITED STATES DISTRICT COURT
7
                                    DISTRICT OF NEVADA
8
                                              ***
9
     JUAN CARLOS MALDONADO-MEJIA,                      Case No. 2:14-cv-01484-APG-VCF
10
                                     Petitioner,                     ORDER
11          v.
12   BRIAN E. WILLIAMS, et al.,
13                                Respondents.
14

15          Respondents’ second unopposed motion for extension of time (ECF No. 32) is

16   GRANTED. Respondents will have until March 25, 2019, to file an answer to the petition

17   in this case.

18          IT IS SO ORDERED.

19           Dated: February 21, 2019.

20

21                                                      ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28                                                 1
      
